 In the Matter Of PACIFIC MILLSandINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS, LOCAL No. 477,-(A. F. OF L.)Case No. R-49416SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 8, 1943On March 30, 1943, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding.'Pursuant thereto an election by secret ballot was conducted on April 14,1943,under the direction and supervision of the Regional Director forthe First Region(Boston,Massachusetts).Thereafter,on May 4,1943,the Regional Director,acting pursuant to Article III, Section 10,of National Labor Relations Board Rules and Regulations-Series 2,as amended,issued an Election Report, copies of which were dulyserved upon the parties.Subsequent thereto, all parties filed objectionsto the Election Report.On May 20, the Board issued a SupplementalDecision and Direction2in which it amended its decisionnuns pro tunewith respect to the appropriate unit and directed that certain chal-lenged ballots be opened and counted.Pursuant thereto, the RegionalDirector opened and counted the challenged ballots found valid by theBoard in the Supplemental Decision,and on June 15, issued a Supple-mental Election Report,copies of which were duly served upon theparties.As to the ballot and its final results, the Regional Director reportedsubstantially as follows:Approximate number of eligible voters------------------------85Total ballots cast--------------------------------------------78-Total ballots challenged-------------------------------------13Total challenged ballots found invalid by Board ------------9Total challenged ballots found valid by the Board----4Total void ballots------------------------------------------2Total valid votes counted------,-----------------------------67148 N L R. B 844.2 49 N. L R B 98151 N. L. R B., No. 38168 PACIFIC MILLS169Votes cast for Pacific MillsWorstedDivision Employees Asso-ciation---------------------------------------------------21Votes castforInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers,Local477(A. F. of L.) --------------------------------------------^._34Votes cast for neither--------------------------------------- 12On June 19,1943, the Company filed further objections to the conductof the ballot and to the Supplemental Election Report.These objec-,tions alleged in substance that (a) the vote of one Lawrence Greenfieldwas invalid in that he was not an employee of the Company on thedate of the election, and (b) the ballots listed as "void" were merelyblank and should be counted in determining the total valid votes.OnJune 23, the Regional Director, actingpursuantto the aforementionedRules and Regulations, issued and duly served upon the parties aReport on Further Objections, finding that the matters contained inthe further objections of the Companyraiseno new issues.We have considered the Supplemental Election Report, the FurtherObjections, the Report on Further Objections, and the entire recordin the case.The investigation of the Regional Director discloses thatGreenfield reported for work at the Company's premiseson the day ofelection, that he worked until 11: 00 a. m., and thereafter acted as anobserver for the Teamsters in the election.The Company contendsthat Greenfield applied for a position with another employer on April6, 1943, and was accepted, on April 13.However, Greenfield workedfor the Company, and was listed as one of its employees on the date ofthe election; moreover, he was paid by -the Company for that day .3 Inview of the foregoing and in the absence of any overt act known to theCompany indicating any intention to quit, we are of the opinion andfind that Greenfield was still an employee of the Company during theelection, and as such, was entitled to vote.The contention of the Com-pany with respect to the ballots listed as "void" is without merit.Wehave frequently held that void ballots not regarded as having been castfor or against a party participating in an election cannot be countedas part of the total number of votes cast for the purpose of determininga majority'We find, therefore, that the Further Objections of theCompany raise no substantial or material issues with respect to theconduct of the election, the Election Report, or the SupplementalElection Report.8 The Company allowed those of its employees acting as observers pay while serving inthat capacity.'Matter of Sorg Paper Company,9 N L. R.B. 136, 137;Matter of Interlake Iron Cor-poration,4 N. L. R B 55, 61;Matter ofBorg-Warner Corporation, 7 NL. R B 340, 343;Matter,of American Tobacco Company,10 N. L R. B. 1171. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATIONOF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended,IT is aEREBY CERTIFIED that International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers, Local 477 (A. F. of L.) has beendesignated and selected by a majority of all yardmen, warehousemen(including truckers, and laborers engaged at all five storage depots),truck drivers and truck drivers' helpers of the Company at its Law-rence,Massachusetts, plant, excluding all supervisory and clericalemployees, as their representative for the purposes of collectivebargaining, and that pursuant to Section 9 (a) of the Act, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen & Help-ers, Local 477 (A. F. of L.) is the execlusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.